TDCJ Offender Details                                                         P)fiHt~0\ Page 1of2
W|TEXAS; DEPARTMENT Of GRIMJNAL jJLijS&l&E                       E3   TDCJ Home             New Offender Search




 Offender Information Details
      Return to Search list




 SID Number:                                    01983856

 TDCJ Number:                                   01989549

 Name:                                          MARTIN,BOBBY GENE

 Race:                                          W

 Gender:                                         M

 DOB:                                            1950-11-09

 Maximum Sentence Date:                          LIFE SENTENCE

 Current Facility:                               BYRD

 Projected Release Date:                         LIFE SENTENCE

 Parole Eligibility Date:                       2044-08-01

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.


 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
   Offense
                     Offense
                                    Sentence
                                                     County
                                                                  r..p m«
                                                                  Case No.     Sentence
                                                                                 MM_DD)(YY-
     Date                              Date




http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=01983856                  5/26/2015.